Exhibit 10.6
 
LOAN PURCHASE AGREEMENT
 
This LOAN PURCHASE AGREEMENT, dated December 28, 2011, is entered into by and
among Evangelical Christian Credit Union, a California state chartered credit
union (the “Buyer”), Ministry Partners Investment Company, LLC, a California
limited liability company (the “Seller”) and Ministry Partners Funding, LLC, a
Delaware limited liability company (“MPF”).  Seller and MPF are hereinafter
collectively referred to as the “Ministry Partners Parties”.
 
BACKGROUND INFORMATION
 
From time to time, Seller or the Ministry Partners Parties have acquired certain
loan participation interests and mortgage loans from Buyer pursuant to a
standard form of a Non-Recourse Participation Agreement enter into by and
between Seller and Buyer and Mortgage Loan Purchase Agreement entered into by
and among Buyer and MPF, dated October 30, 2007 (collectively, the “Purchase
Agreements”).  Seller and the Ministry Partners Parties have notified Buyer of
its claim that Buyer has breached cerain provisions of the Purchase Agreements
in connection with or relating to the following mortgage loans or loan
participation interests:
 
(i)           a loan participation interest in a Mortgage and Promissory Note
delivered by Ammishaddai Deliverance Ministries, as borrower (“ADM”), copies of
which are attached hereto as Exhibit “A”, in favor of Buyer and thereafter sold
to Seller;
 
(ii)           a Deed of Trust and Promissory Note delivered by Steve Ams
Ministries d/b/a Chapel of Praise Church, as borrower (“SA Ministries”), copies
of which are attached hereto as Exhibit “B”, to Buyer and thereafter transferred
to MPF and then to Seller; and
 
(iii)           a loan participation interest in a Deed of Trust and Promissory
Note delivered by Faith Builders International Ministries of Arizona, Inc., as
borrower (“Faith Builders”), copies of which are attached hereto as Exhibit “C”,
in favor of the Buyer and then sold to Seller.
 
The Ministry Partners Parties have alleged that Buyer has breached certain terms
and conditions of the Purchase Agreements, thereby causing them to incur
substantial damages with respect to such mortgage loan interests and Buyer
disputes such allegations and waives no rights, and intends to preserve all of
its defenses with respect to such claims, allegations and notices.  In an effort
to amicably resolve such claims and allegations, Buyer and Seller have engaged
in arms-length settlement negotiations that included the exchange of
confidential materials and information.  As a result of such negotiations, Buyer
and Seller have agreed to fully resolve the claims and allegations made by
Seller pursuant to the Purchase Agreements and, to that end, have agreed to
enter into and consummate this Loan Purchase Agreement (the “Agreement”).
 


OPERATIVE PROVISIONS
 
1.           Purchase of Loan Interests.  Seller agrees to sell, transfer and
assign to Buyer, on a non-recourse basis, all rights, title and interest to the
following mortgage loans and loan participation interests:
 
(i)           in that certain Promissory Note and Mortgage, dated April 7, 2008
consisting of an undivided interest of approximately 93.70%, delivered by ADM to
Buyer and thereafter sold to Seller pursuant to a Non-Recourse Participation
Agreement, dated May 27, 2008 (the “ADM Participation Interest”), copies of
which are attached hereto as Exhibit “D”; and
 
 
 

--------------------------------------------------------------------------------

 
(ii)           that certain Deed of Trust and Promissory Note, dated April 30,
2008, as amended, delivered by SA Ministries to Buyer and thereafter sold to MPF
on June 16, 2008 pursuant to the terms and conditions of the Mortgage Loan
Purchase Agreement entered into by and among Buyer and MPF effective as of
October 30, 2007 (the “SA Ministries Loan”), copies of which are attached hereto
as Exhibit “B”.  The Ministry Partners Parties further assign, transfer and
convey all claims, rights, defenses, causes of action, rights or interests of
any nature that it is entitled to raise, to defend and otherwise protect its
interests in (i) the action commenced by Alief Independent School District
against Steve Ams Ministries d/b/a Chapel of Praise Church against Ministry
Partners Investment Company, LLC d/b/a Ministry Partners Funding Company, LLC
filed in the 164th Judicial District in Harris County, Texas (Cause No.
2011-05565); and (ii) action commenced by Harris County, et al against Steve Ams
Ministries d/b/a Chapel of Praise Church against Ministry Partners Funding, LLC
in the 11th Judicial District, Harris County, Texas (Suit No. 2011-00930).
 
The parties hereto agree that Seller’s transfer of all rights, title and
interest to the ADM Participation Interest and the SA Ministries Loan shall be
made on a non-recourse, as-is basis and, subject to the Ministry Partners
Parties’ performance of its obligations under this Agreement, Seller shall have
no further obligations of any kind with respect to such ADM Participation
Interest and SA Ministries Loan.  It is the intention of the parties hereto that
the sale, transfer and assignment by Seller of the ADM Participation Interest
and SA Ministries Loan shall constitute a complete sale and assignment of all of
Seller’s rights and, as a result, such purchased loan interests will not be a
part of Seller’s estate in the event of any liquidation, reorganization or
similar insolvency proceeding relating to Seller.  Seller further agrees to take
any and all actions as may be reasonably necessary to ensure that all rights,
title and interest in the ADM Participation Interests and SA Ministries Loan is
vested in Buyer.  Accordingly, Seller agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents and
take such further actions as Buyer may reasonably request to protect Buyer’s
interest in such ADM Participation Interest and SA Ministries Loan or to enable
Buyer or its transferees to enforce any of their respective rights under this
Agreement.
 
2.           Purchase Price  As consideration for the transfer of all rights,
title and interest in the ADM Participation Interest and SA Ministries Loan to
Buyer and delivery of the release furnished by the Ministry Partners Parties as
described in Section 4 below, Buyer agrees to pay or cause the delivery of a
cash payment of four million five hundred thousand dollars ($4,500,000) (the
“Purchase Payment”) contemporaneously with the execution of this Agreement, the
execution of the transfer documentation relating to the ADM Participation
Interest, the SA Ministries Loan, and documentation relating to the assignment
of the Faith Builders loan participation interest, Promissory Note and Deed of
Trust, and delivery of releases contemplated by this Agreement.  In addition to
delivering the Purchase Payment, Buyer agrees to transfer and assign all rights,
title and interest to Seller in:
 
(i)           that certain Deed of Trust and Promissory Note, dated June 30,
2007, consisting of an undivided interest of approximately 1.00%, delivered by
Faith Builders, as borrower, in favor of Buyer; and
 
 
 

--------------------------------------------------------------------------------

 
(ii)           that certain Deed of Trust and Promissory Note, dated June 15,
2009, delivered by Faith Builders, as borrower, in favor of Buyer.
 
The parties hereto agree that Buyer’s transfer of all rights, title and interest
to the Faith Builders  loan participation interest, Deed of Trust and Promissory
Note shall be made on a non-recourse, as-is basis and, subject to Buyer’s
performance of its obligations under this Agreement, Buyer shall have no further
obligations of any kind with respect to such  loan participation interest as
lead lender.  It is the intention of the parties hereto that the sale, transfer
and assignment by Buyer of the Faith Builders loan participation interest and
mortgage loan shall constitute a complete sale and assignment of all Buyer’s
rights to such purchased loan interests and, as a result, such transferred loan
interests shall not be a part of Buyer’s estate in the event of any liquidation,
reorganization or similar insolvency proceeding relating to Buyer.  Buyer
further agrees to take any and all actions as may be reasonably necessary to
ensure that all rights, title and interest in the Faith Builders loan
participation interest, Deed of Trust and Promissory Note is vested completely
in Seller.  Accordingly, Buyer agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents and take such
further action as Seller may reasonably request to protect Seller’s interest in
such Faith Builders mortgage loan or to enable Seller or its transferees to
enforce any of their respective rights under this Agreement.
 
3.           Closing Date.  The closing of the transactions contemplated
hereunder shall occur on or before December 31, 2011.
 
4           Release.
 
(a)           Except as set forth in Section 5, the Ministry Partners Parties
irrevocably and unconditionally grant a full, final, and complete release,
waiver, and discharge of all alleged or actual claims, counterclaims, defenses,
rights of setoff, rights of rescission, liens, disputes, liabilities, losses,
debts, costs, expenses, obligations, demands, claims for accountings or audits,
alleged events of default, damages, rights, and causes of action of any kind or
nature whatsoever, whether asserted or unasserted, known or unknown, suspected
or unsuspected, fixed or contingent, in contract, tort, or otherwise, secured or
unsecured, accrued or unaccrued, whether direct, derivative, or brought in any
other capacity that the Ministry Partners Parties may now or may hereafter have
against Buyer arising out of or relating to (i) the origination, sale,
assignment or delivery of the mortgage loans or participation interests, more
particularly described in Exhibit “E” hereto (the “Released Loans” or each a
“Released Loan”), transferred, sold or assigned to the Ministry Partners
Parties, including the representations and warranties made in connection with
the sale, delivery or assignment of such Released Loans to the Ministry Partners
Parties or any alleged obligation of Buyer to repurchase or otherwise compensate
the Ministry Partners Parties for any such Released Loan on the basis of any
representations or warranties or otherwise or failure to cure any alleged breach
arising in any way from or under the Purchase Agreements, (ii) the documentation
relating to the Released Loans held by the Ministry Partners Parties, (iii) the
servicing of the Released Loans held by the Ministry Partners Parties (including
any claim relating to the timing of collection efforts or foreclosure efforts,
loss mitigation, or that servicing includes an obligation to take any action or
provide any notice towards, or with respect to, the possible repurchase of
mortgage loans by the Buyer, or any other person); or (iv) any actions, or
alleged omissions of an obligation to undertake action or any claim relating to
any obligations or duties of Buyer, acting in its capacity as (A) lead lender
under a loan participation purchase agreement entered into by and between Seller
or the Ministry Partners Parties and Buyer, (B) as servicer under that certain
Loan Servicing Agreement dated May 21, 2008, as amended, by and between Buyer
and Seller, or (C) as servicer under that certain Loan, Security and Servicing
Agreement dated October 30, 2007, as amended, by and among Buyer, MPF, and other
parties; in all cases relating to actions taken, transactions, omissions to act
or factual matters that occurred prior to the effective date of this Agreement
(collectively, all such claims being defined as the “Ministry Partners Released
Claims”).
 
 
 

--------------------------------------------------------------------------------

 
(b)           The release and waiver in set forth in Section 4(a) is intended to
include, and upon its effectiveness shall include, any claims or contentions
that Buyer, is liable on any theory of successor liability, vicarious liability,
veil piercing, de facto merger, fraudulent conveyance, or other similar claim or
theory for the obligations, exposure, or liability of any of its representatives
of agents, and assigns thereof, with respect to the Ministry Partners Released
Claims.
 
(c)           Except as provided in Section 5(a), the release and waiver in
Section 4 includes: (i) all claims based in whole or in part on any actions,
inactions, or practices of the Buyer undertaken in its capacity as servicer or
as lead lender under a loan participation agreement as to the Released Loans
held by the Ministry Partners Parties or relating to actions taken that occurred
prior to the effective date of this Agreement.
 
5.           Claims Not Released.
 
(a)           Administration of the Released Loans. The release and waiver
described in Section 4 shall not include claims based solely on the action,
inaction, or practices of Buyer in its aggregation and remittance of mortgage
loan payments, accounting for principal and interest, and preparation of
tax-related information in connection with the mortgage loans and the
ministerial operation and administration of the Released Loans held by the
Ministry Partners Parties for which the Buyer receives servicing fees or acts as
the lead lender under a loan participation agreement or for actions, inactions,
or practices it undertakes as servicer or lead lender in connection with the
Released Loans; provided that such actions or omissions and administrative
claims are based on actions taken or omitted to be taken that occur after the
effective date of this Agreement and are governed by the terms of the operative
agreements entered into by and between Seller and Buyer.
 
(b)           Indemnification Rights. It is further understood and agreed that
Seller and the Ministry Partners Parties shall be held harmless and indemnified
by Buyer for any and all claims, demands, causes of action, remedies, actions
for attorneys fees, costs and expenses arising out of or relating to (i) the
filing of a lawsuit on behalf of Harris County, Texas, and the other county tax
authorities for recovery of delinquent ad valorem taxes against SA Ministries
and MPF filed in the District Court, 11th Judicial District, Harris County,
Texas (Suit No. 2011-00930); and (ii) an action for recovery of delinquent ad
valorem property taxes filed by Alief Independent School District against SA
Ministries and Seller filed in the 164th Judicial District Court of Harris
County, Texas (Suit No. 2011-195429-1).
 
 
 

--------------------------------------------------------------------------------

 
(c)           Loan Purchase Agreement Rights; Other Agreements. Except as
otherwise provided in this Agreement, the parties do not release any rights or
claims against each other to enforce the terms of this Agreement or any other
agreement that Buyer and Seller have entered into.
 
6.           Release of Unknown Claims.  Each of the parties acknowledges that
it has been advised by its attorneys concerning, and is familiar with,
California Civil Code Section 1542 and expressly waives any and all provisions,
rights, and benefits conferred by any law of any state or territory of the
United States, or principle of common law, which is similar, comparable, or
equivalent to the provisions of the California Civil Code Section 1542,
including that provision itself, which reads as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
 
The parties acknowledge that inclusion of the provisions of this Section 6 to
this Agreement was a material and separately bargained for element of this
Agreement.
 
7.           Representations and Warranties by Each Party.  Each party to this
Agreement represents, warrants, and agrees as to itself as follows:
 
(a)           It is duly organized, validly existing, and (to the extent
applicable) in good standing under the laws of the jurisdiction in which it is
organized. It has the corporate, organizational or other power and authority
(including contractual and/or regulatory authority to the extent applicable)
necessary to execute, deliver, and perform its obligations under this Agreement,
and to complete the transactions contemplated hereby, including with respect to
any other entities, or on behalf of which it is signing this Agreement, and the
execution, delivery, and performance of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate, organizational, or other action. Assuming the due
authorization, execution, and delivery of this Agreement by the other parties,
this Agreement constitutes the legal, valid, and binding obligations of it,
enforceable against it in accordance with its terms.
 
(b)           It has not relied upon any statement, representation, or promise
of any other party (or of any representative or attorney of or for any other
party), in executing this Agreement, except for the representations, warranties,
covenants, and other obligations set forth in this Agreement.  It is further
acknowledged and understood that the Buyer and Seller each have made their own
independent judgment concerning the reasonableness and advantageousness of this
Agreement and its terms.
 
 
 

--------------------------------------------------------------------------------

 
(c)           It is not entering into this Agreement with the intent of
hindering, delaying, or defrauding any of its respective current or future
creditors.
 
(d)           It has made such investigation of the facts pertaining to this
Agreement and of all the matters pertaining thereto as it deems necessary.
 
(e)           It has read this Agreement and understands the contents hereof,
has consulted with counsel of its choice with respect to this Agreement and has
executed this Agreement voluntarily and without duress or undue influence on the
part of or on behalf of any other party.
 
(f)           It has not heretofore assigned, transferred, or granted, or
purported to assign, transfer, or grant, any of the claims, demands, or causes
of action released or waived by this Agreement.
 
(g)           Seller further represents that it is the legal and beneficial
owner of the ADM Participation Interest and SA Ministries Loan free and clear of
any adverse claim, lien or encumbrance, except as otherwise provided for in the
ADM Participation Interest or SA Ministries Loan.  Such ADM Participation
Interest and SA Ministries Loan are freely assignable and transferable by Seller
and its assigns without the consent of any other person and neither mortgage
loan interest has been assigned or pledged except as contemplated by this
Agreement.  Upon execution of this Agreement and transfer documents relating to
the ADM Participation Interest and SA Ministries Loan, Buyer shall have the good
and indefeasible title to such mortgage loan interests and shall be the sole
owner thereof.
 
(h)           Buyer further represents that it is the legal and beneficial owner
of the legal and beneficial owner of the Faith Builders loan participation
interest and Deed of Trust and Promissory Note described in Section 2(i) and
(ii) herein free and, clear of any adverse claim, lien or encumbrance, except
for the loan participation interest owned by Seller in the loan described in
Section 2(i) herein.  The Faith Builders loan participation interest, Deed of
Trust and Promissory Note described in Section 2(i) and (ii) herein are freely
transferable and assignable by Buyer and its assigns without consent of any
other person.  Neither the loan participation interest, nor the Deed of Trust
and Promissory Note described in Section 2(i) and (ii) herein have been assigned
or pledged except as contemplated by this Agreement.  Upon execution of this
Agreement and the transfer documentation assigning such mortgage loan interests
in accordance with the terms and conditions of this Agreement, Seller shall have
good and indefeasible title to such mortgage loan interests described in Section
2(i) and (ii) and shall be the sole owner thereof.
 
8.           Survival of Representations and Warranties.  The representations,
covenants and warranties set forth in this Agreement shall survive the execution
and delivery of this Agreement.
 
9.           Non-Disparagment.  Each party will instruct its executive officers,
board members and key employees not to disparage any other party with respect to
the matters, actions, claims, allegations or information exchanged by the
parties relating to any loans or participation interests acquired by the
Ministry Partners Parties.
 
 
 

--------------------------------------------------------------------------------

 
10.           Seller’s Agreement Regarding Actions Taken After the Effective
Date of the Agreement.  Seller covenants that it will not take any action with
respect to any mortgage loan or participation interest subject to this Agreement
that is intended or reasonably could be expected to be adverse to Buyer or
inconsistent with the intent, terms, and conditions of this Agreement, and it
will not commence or assist in the commencement of any litigation based upon any
of the claims subject to the release and waiver in Section 4.
 
11.           Confidentiality.  All matters relating to the negotiation of this
Agreement, including confidential information exchanged between any parties
hereto in connection with such negotiation, other than the Agreement, shall be
and remain confidential (the “Confidential Information”) and shall not be
disclosed to anyone other than the parties hereto and their counsel, except that
such information may be disclosed: (a) in an action by any party to enforce this
Agreement, to the extent reasonably required for the purposes of enforcement,
(b) in response to a court order, subpoena, or other demand made in accordance
with applicable law, rule, or regulation, (c) (i) as required by law, rule,
accounting rule, or regulation, including U.S. securities laws, including any
change in law, rule, accounting rule, or regulation, or (ii) in response to a
request to a party made by a governmental authority having jurisdiction over
such party, or (iii) as Seller may elect in its sole discretion as part of its
filings with the Securities and Exchange Commission on Forms 8-K, 10-Q, or 10-K
and related disclosures, including disclosures and communications to any of
Seller’s equity owners, current or potential investors, or other governmental
authorities, and (d) to such party’s subsidiaries, affiliates, their respective
directors, managers, officers, external or internal agents, representatives,
professional advisers, attorneys, accountants, auditors, insurers and
reinsurers, successors, assigns, and employees, who have a need to know and are
under a duty to implement appropriate measures to maintain the confidentiality,
security, and integrity of such information. Should any party receive a request
for disclosure with respect to any Confidential Information except as pursuant
to subsection (c) or (d) of this Section 11, the party receiving such a request
shall promptly, and in no case more than five (5) business days following
receipt of such a request (so long as it is legally permitted to provide such
notification), notify the other parties to afford them the opportunity to object
or seek a protective order prior to the disclosure of any such information.
 
12.           No Admission.  In no event shall this settlement of claims, or
this Agreement, the activities performed in contemplation of, in connection
with, or in furtherance of this Agreement, public statements made by any party
or any of their representatives, concerning or relating to the Agreement, or any
communications or negotiations with respect thereto be construed, deemed, used,
asserted, or admitted as evidence of an admission or a concession on the part of
any party as to any liability, unlawful or improper conduct on any subject
whatsoever; provided that nothing in this Section 12 shall preclude the use of
the Agreement and the circumstances surrounding its execution to enforce the
Agreement. The Buyer has denied and continues to deny any and all wrongdoing of
any kind whatsoever, and retains, and does not waive, any and all positions,
defenses, and responses that it may have with respect to such matters.
 
13.           No Amendment of Other Agreements.  Except as provided in Section 4
above, nothing in this Agreement is intended to, or does, amend any of the
Purchase Agreements or any servicing agreement or participation interest
purchase agreement that has been entered into by and among Buyer, Seller and the
Ministry Partners Parties.
 
 
 

--------------------------------------------------------------------------------

 
14.           Binding Agreement on Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties’ successors and assigns.
This Agreement may not be assigned by any of the parties without the prior
written consent of each of the other parties hereto and any attempted assignment
in violation of this provision shall be null and void.
 
15.           Governing Law; Waiver of Jury Trial.  This Agreement and any
claim, controversy, or dispute arising under or related to this Agreement or the
settlement shall be governed by, and construed in accordance with, the laws of
the State of California and the laws of the United States applicable to
contracts entered into and completely performed in California. EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
 
16.           Construction.  The terms, provisions, and conditions of this
Agreement represent the results of negotiations among the parties. The terms,
provisions, and conditions of this Agreement shall be interpreted and construed
in accordance with their usual and customary meanings. Each of the parties
expressly, knowingly, and voluntarily waives the application, in connection with
the interpretation and construction of this Agreement, of any rule of law or
procedure to the effect that ambiguous or conflicting terms, conditions, or
provisions shall be interpreted or construed against the party whose legal
counsel prepared the executed version or any prior drafts of this Agreement. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”
 
17.           No Third-Party Rights or Obligations.  No person not a party to
this Agreement shall have any third-party beneficiary or other rights under this
Agreement. Under no circumstances shall any person not a party hereto have any
right to sue under or otherwise directly enforce this Agreement. For the
avoidance of doubt, nothing in this Agreement confers any right or ability to
sue to any present or former mortgage loan borrower, nor does this Agreement
create any obligation on the part of any person to any such borrower.
 
18.           Multiple Counterparts.  This Agreement may be executed in a number
of identical counterparts, each of which for all purposes is deemed an original,
and all of which constitute collectively one agreement. The parties intend that
faxed signatures and electronically-imaged signatures such as PDF files shall
constitute original signatures and are binding on all parties. An executed
counterpart signature page delivered by facsimile or by electronic mail shall
have the same binding effect as an original signature page. This Agreement shall
not be binding until all parties have signed and delivered a counterpart of this
Agreement whether by mail, facsimile, or electronic mail.
 
19.           Modification and Waiver.  This Agreement may not be amended,
altered or modified, and no provision hereof may be waived, except by written
instrument executed by the parties. No waiver shall constitute a waiver of, or
estoppel with respect to, any subsequent or other inaccuracy, breach or failure
to comply strictly with the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
20.           Further Assurances.  The parties agree to use their reasonable
best efforts and cooperate in good faith to fully effectuate the intent, terms,
and conditions of this Agreement and the settlement, including by executing and
delivering all additional documents and instruments, doing all acts not
specifically referred to herein that are reasonably necessary to fully
effectuate the intent, terms, and conditions of this Agreement, and refraining
from taking any action (or assisting others to take any action) contrary to or
inconsistent with the intent, terms, and conditions of this Agreement.
 
21.           Entire Agreement.  The Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof, except as
expressly provided herein, and supersedes all prior agreements and
understandings, discussions, negotiations and communications, written and oral,
among the parties with respect to the subject matter hereof.
 
22.           Notices.  Any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given when (a) mailed by United States registered or certified mail, return
receipt requested, (b) mailed by overnight express mail or other nationally
recognized overnight or same-day delivery service, or (c) delivered in person,
to the parties at the following addresses:
 
If the Buyer, to:
 
Evangelical Christian Credit Union
955 West Imperial Highway
Brea, CA 92821
Attn:  Mark G. Holbrook, President/CEO
 
If the Seller, to:
 
Ministry Partners Investment Company, LLC
915 West Imperial Highway, Suite 120
Brea, CA 92821
Attn:  Billy M. Dodson, Chief Executive Officer and President
 
If MPF, to:
 
Ministry Partners Funding, LLC
915 West Imperial Highway, Suite 120
Brea, CA 92821
Attn:  Billy M. Dodson, President
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be executed by their duly authorized representatives as of the
dates set forth below.
 

 
Evangelical Christian Credit Union
 
 
By: /s/ S. Robert Yi
 
Name: S. Robert Yi
Title: Executive Vice President and General Counsel
 
 
By: /s/ Michael Koch
 
Name: Michael Koch
Title: Senior Vice President and Chief Financial Officer
Dated: March 28, 2011
     
 
Ministry Partners Investment Company, LLC
     
By: /s/ Billy Dodson
 
Name: Billy Dodson
 
Title: President and Chief Executive Officer
 
Dated: December 28, 2011
     
Ministry Partners Funding, LLC
 
By: /s/ Billy Dodson
 
Name: Billy Dodson
 
Title: President
 
Dated: December 28, 2011

 
 
 
 

--------------------------------------------------------------------------------

 